Percy D. Stoddart, J.
Motion for a preference in the. trial of an action for personal injuries.
The papers submitted do not disclose that a jury was waived “by stipulation filed with the calendar clerk or by any other mode prescribed by statute (Civil Practice Act, § 426) ” as required by rule 7 of the Nassau County Supreme Court Rules for trial terms. Therefore, a preference may not be granted under the aforesaid rule 7.
With respect to a preference under rule 151 of the Rules of Civil Practice, it must also be held that the papers submitted are inadequate.
The plaintiff has not submitted (1) the pleadings (2) an affidavit of merits (3) an affidavit of a physician averring that it is unlikely the plaintiff movant will live until the trial of the cause in its regular order or (4) an affidavit of the plaintiff sufficiently disclosing her economic status.
Accordingly, the application for a preference will be denied without prejudice to a renewal upon proper papers.